Title: To Thomas Jefferson from Robert Hoakesly, 28 March 1781
From: Hoakesly, Robert
To: Jefferson, Thomas



Sir
Hampton Road 28 March 1781

I do myself the Honor by this Flag which Capt. Gerlach is sending On Shore to the officer commanding at Hampton to request your Excellency will be Pleased to forward to Brigd. Genl. Hamilton the five different Parcells of Letters and Papers.
I have also to Inform your Excellency that Alexr. Frazier Gregorie is on Board the Flag as mentioned in Brigadier Genl. Woodfords Letter, and should your Excellency approve of his landing you will Please to Inform his relations that they may send for him. I have the Honor to be your Excellencys Most Obedt. Hble Servt.

Robt Hoakesly

